PETITION for freedom.
In this case the court said in relation to the taking of depositions;
That after depositions had been returned and published and read
by the opposite party or his counsel, it was not competent for such party to file interrogatories and take further testimony. He must file his interrogatories before publication of the depositions on the other side; or if published, before reading them; otherwise the testimony will be rejected. *Page 225 
If the competency of a witness is to be attacked it must be done by filing exceptions, that the other party may have notice and prepare to support his witness.